Me. Justice Wole,
concurring.
In my opinion if a property appears to be clearly priv-ative then some way should he found of recording it in the name of the exclusive owner, whether that person is married or single. In other words, if the property concerned according to the registry, before or at the time of the power of attorney belonged exclusively to a certain person, then such property should perhaps be alienable at any time without a showing that the person is then married or unmarried. For privative purposes the capacity of a party harmlessly might be presumed to continue as of the date of the power of attorney.
For after acquired property there should be no presumption of continuance. The registry should import certainty. Non constat that a single person may have married before the date of the new acquisition.
If the presumption has force then I agree with the majority opinion.